IN THE SUPREME COURT OF THE STATE OF DELAWARE

DESMIN WALKER,                        §
                                      §     No. 362, 2021
           Defendant Below,           §
           Appellant,                 §     Court Below—Superior Court
                                      §     of the State of Delaware
           v.                         §
                                      §     Cr. ID No: N2003012057
STATE OF DELAWARE,                    §
                                      §
           Appellees.                 §

                        Submitted: July 20, 2022
                        Decided:   July 27, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                    ORDER
     This 27th day of July, 2022, after consideration of the parties’ briefs and the

record on appeal, it appears to the Court that the judgment of the Superior Court

should be affirmed on the basis of its October 12, 2021 Memorandum Opinion.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Gary F. Traynor
                                                  Justice